       Case 6:20-cv-01004-SAC-TJJ Document 52 Filed 09/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SENTRY INSURANCE A MUTUAL                       )
COMPANY AS SUBROGEE OF H & R                    )
PARTS CO., INC.,                                )
                                                )
               Plaintiff,                       ) Case No. 6:20-cv-1004-SAC-TJJ
                                                )
       v.                                       )
                                                )
TPI CORPORATION and CHROMALOX,                  )
INC.,                                           )
                                                )
               Defendants.

                                             ORDER

       On September 23, 2020, the undersigned Magistrate Judge conducted a telephone status

conference with the parties regarding District Senior Judge Crow’s Order (ECF No. 48) directing

the parties to confer over the need, scope and timing of discovery raised in Plaintiff’s motion for

extension of time to respond (ECF No. 47) to the motion to dismiss (ECF No. 42) filed by

Defendant Chromalox, Inc. (“Chromalox”), and the parties’ prior requests for extensions of the

amended scheduling order deadlines. Plaintiff appeared through counsel, Michael J. Griffin and

Michael L. Hughes. Defendant TPI Corporation appeared though counsel, Thomas W. Baker.

Defendant Chromalox appeared through counsel, Mark D. Feczko and Adam T. Suroff.

       After hearing from counsel and reviewing the relevant docket filings, the undersigned

Magistrate Judge made the following rulings:

       1.      Plaintiff’s request for limited jurisdictional discovery, including one deposition

               and some written discovery, is granted over the objection of Defendant

               Chromalox. Plaintiff has convinced the Court that Defendant Chromalox’s

               website listing of a distributor in Olathe, Kansas does raise some questions which

               would warrant allowing Plaintiff to conduct limited discovery on the jurisdiction
Case 6:20-cv-01004-SAC-TJJ Document 52 Filed 09/23/20 Page 2 of 3




      issues. Plaintiff shall therefore be permitted to conduct limited discovery on the

      jurisdictional issues raised in Defendant Chromalox’s motion to dismiss (ECF No.

      42). Such discovery shall be completed within 60 days of the date of this Order

      and shall be limited in scope to the following:

      a.     Only one deposition shall be permitted, which shall be the deposition of

             Defendant Chromalox’s Vice President --- Global Professional Services,

             whose declaration was attached to Defendant Chromalox’s brief in support

             of its motion to dismiss (ECF No. 43-2);

      b.     No more than 20 interrogatories on the jurisdictional issues shall be

             allowed;

      c.     No more than 20 requests for production on the jurisdictional issues shall

             be allowed; and

      d.     No more than 10 requests for admission on the jurisdictional issues shall

             be allowed.

2.    Discovery on the merits shall be permitted to proceed while Defendant

      Chromalox’s motion to dismiss is pending and during the limited jurisdictional

      discovery permitted above, except that that no depositions other than the one

      deposition allowed above shall be permitted within the next 60 days.

3.    All unexpired case deadlines are hereby held in abeyance pending further order of

      the court.

4.    Another telephone status/scheduling conference before the undersigned

      Magistrate Judge will be scheduled after the District Judge rules on Defendant




                                       2
Case 6:20-cv-01004-SAC-TJJ Document 52 Filed 09/23/20 Page 3 of 3




       Chromalox’s pending motion to dismiss, or at such earlier time as the Court

       deems necessary.

5.     The rulings herein do not extend Plaintiff’s deadline to file its response to

       Defendant Chromalox’s pending motion to dismiss. If desired, Plaintiff will need

       to file a new motion requesting an extension, which District Senior Judge Crow

       will consider.

IT IS SO ORDERED BY THE COURT

Dated: September 23, 2020, at Kansas City, Kansas.




                                                           Teresa J. James
                                                           U. S. Magistrate Judge




                                         3
